     Case 2:19-cv-08082-CAS-FFM Document 16 Filed 02/20/20 Page 1 of 5 Page ID #:88



1     WEINTRAUB TOBIN LAW CORPORATION
      DAVID R. GABOR, State Bar No. 145729
2     10250 Constellation Blvd., Suite 2900
      Los Angeles, California 90067
3     Telephone: 310-858-7888
      Facsimile: 310-550-7191
4     Email:     dgabor@weintraub.com
5     Attorneys for Plaintiffs
      RICHARD “CHEECH” MARIN, an individual;
6     KOO KOO BANANA, INC., a California Corporation
7

8                                    UNITED STATES DISTRICT COURT
9                                   CENTRAL DISTRICT OF CALIFORNIA
10

11     RICHARD “CHEECH” MARIN, an          Case No.: 2:19-CV-08082 CAS (FFMx)
       individual; KOO KOO BANANA, INC., a
12     California Corporation,             Hon. Christina A. Snyder
13                              Plaintiffs,         THIRD STIPULATION TO EXTEND
                                                    TIME TO RESPOND TO
14                     v.                           COMPLAINT BY ADDITIONAL
                                                    FIFTEEN DAYS
15     STEVEN CHIOCCHI, an individual;
       CHEECH’S OWN, LLC, a New Jersey              [Concurrently Filed with [Proposed]
16     Limited Liability Company,                   Order]
17                              Defendants.         Complaint Served:            11/5/19
                                                    Current Response Date:       2/20/20
18                                                  New Response Date:           3/6/20
19
20

21

22

23

24

25

26

27

28 {00202086.DOCX;}
       THIRD STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                      1
      Active\107948573.v1-2/20/20
     Case 2:19-cv-08082-CAS-FFM Document 16 Filed 02/20/20 Page 2 of 5 Page ID #:89



1             WHEREAS, Plaintiffs Richard “Cheech” Marin and Koo Koo Banana, Inc.
2     (“Plaintiffs”) filed a Complaint in this action on September 18, 2019;
3             WHEREAS, Defendants Steven Chiocchi and Cheech’s Own, LLC
4     (“Defendants”) waived service of process of the summons and Complaint on
5     November 5, 2019, thereby providing Defendants with sixty days to respond to the
6     Complaint, making Defendants’ original response deadline January 6, 2020;
7             WHEREAS, the Parties agreed to extend Defendants’ time to file their response
8     to the Complaint pursuant to Local Rule 8-3 by a period of thirty days until February
9     5, 2020 in light of the holiday season and the Parties’ ongoing settlement discussions;
10            WHEREAS, the Parties stipulated to further extend Defendants’ time to file
11 their response to the complaint to February 20, 2020 to provide the Parties additional

12 time to engage in negotiations, and this stipulation was granted by the Court;

13            WHEREAS, the Parties continue to progress toward a universal settlement and
14 anticipate being able to finalize an agreement by March 6, 2020;

15            WHEREAS, the Parties agree to extend Defendants’ time to file their response
16 to the complaint by a period of fifteen days from Defendants’ current deadline to

17 respond, from February 20, 2020 to and including March 6, 2020;

18            IT IS HEREBY STIPULATED, by and between the Parties, through their
19 undersigned counsel, that Defendants may have a fifteen-day extension of time, up to
20 and including March 6, 2020, to respond to the complaint.

21

22            [signature page to follow]
23

24

25

26

27

28 {00202086.DOCX;}
       THIRD STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                      2
      Active\107948573.v1-2/20/20
     Case 2:19-cv-08082-CAS-FFM Document 16 Filed 02/20/20 Page 3 of 5 Page ID #:90



1

2     Dated: February 20, 2020        WEINTRAUB TOBIN LAW CORPORATION
3                                     By /S/ David R. Gabor
                                         David R. Gabor
4                                        Attorneys for Plaintiffs Richard “Cheech”
                                         Marin and Koo Koo Banana, Inc.
5

6     Dated: February 20, 2020        FOX ROTHSCHILD LLP
7                                     By /s/ Christopher R. Kinkade______________
                                         Christopher R. Kinkade
8                                        Attorney for Defendants Steven Chiocchi and
                                         Cheech’s Own, LLC
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28 {00202086.DOCX;}
       THIRD STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                      3
      Active\107948573.v1-2/20/20
     Case 2:19-cv-08082-CAS-FFM Document 16 Filed 02/20/20 Page 4 of 5 Page ID #:91



1                                   FILER’S ATTESTATION
2             I, David R. Gabor, am the ECF user whose identification and password are
3     being used to file this THIRD STIPULATION TO EXTEND TIME TO
4     RESPOND TO COMPLAINT BY ADDITIONAL FIFTEEN DAYS. Pursuant to
5     Civil Local Rule 5-4.3.4.4(a)(2)(i), I hereby attest that the other above-named
6     signatory concurs to this filing.
7
      Dated: February 20, 2020            WEINTRAUB TOBIN LAW CORPORATION
8

9                                         By David R. Gabor
10                                           David R. Gabor
                                             Attorneys for Plaintiffs Richard “Cheech”
11                                           Marin and Koo Koo Banana, Inc.
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28 {00202086.DOCX;}
       THIRD STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                      4
      Active\107948573.v1-2/20/20
     Case 2:19-cv-08082-CAS-FFM Document 16 Filed 02/20/20 Page 5 of 5 Page ID #:92



1                                        PROOF OF SERVICE
2                         Richard “Cheech” Marin, et al., v. Cheech’s Own, et al.
                                  Case No. 2:19 -cv-8082 CAS (FFMx)
3
             I am a citizen of the United States. My business address is 10250 Constellation
4     Boulevard, Suite 2900, Los Angeles, CA 90067. I am employed in the county of Los
      Angeles where this service occurs. I am over the age of 18 years, and not a party to the
5     within cause. I am readily familiar with my employer’s normal business practice for
      collection and processing of correspondence for mailing with the U.S. Postal Service,
6     and that practice is that correspondence is deposited with the U.S. Postal Service the
      same day as the day of collection in the ordinary course of business.
7
             On February 20, 2020, following ordinary business practice, I served true copies
8     of the following document(s) described as:
9      THIRD STIPULATION TO EXTEND TIME TO RESPOND TO
       COMPLAINT BY ADDITIONAL FIFTEEN DAYS
10
       Addressed to the following recipients:
11
   Christopher R. Kinkade
12
   Fox Rothschild LLP
13 997 Lenox Drive
   Lawrenceville, NJ 08648
14
   Tel: (609) 844-3023
15 Fax: (609) 896-1469
   Email: CKinkade@foxrothschild.com
16

17                BY MAIL: I enclosed the document(s) in a sealed envelope or package
      addressed to the persons at the addresses listed in the Service List and placed the
18    envelope for collection and mailing, following our ordinary business practices. I am
      readily familiar with the practice of Weintraub Tobin Chediak Coleman Grodin Law
19    Corporation for collecting and processing correspondence for mailing. On the same
      day that correspondence is placed for collection and mailing, it is deposited in the
20    ordinary course of business with the United States Postal Service, in a sealed envelope
      with postage fully prepaid. I am a resident or employed in the county where the mailing
21    occurred. The envelope was placed in the mail at Los Angeles, California.

22          I declare under penalty of perjury under the laws of the United States that the
      foregoing is true and correct.
23
              Executed on February 20, 2020, at Los Angeles, California.
24

25
                                                     /S/ Luz Calderon
26                                                   Luz Calderon
27

28 {00202086.DOCX;}
       THIRD STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                      5
      Active\107948573.v1-2/20/20
